Title: From George Washington to Major General Israel Putnam, 15 July 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Clove [N.Y.] 15th July 1777.

I have just arrived with the Army at this place where I shall remain till I see what turn Genl Howe takes. Seventy Sail fell down to the Hook on Sunday, but I have not heard whether they have gone out. Genl Knox informs me that he has sent off two Tons of Powder Yesterday for you, and he says that there are about ten Tons in Fort Montgomery, which is much more than is necessary there, you may therefore draw part of that.
I imagine all the Cartridges that were ready made at Springfeild will be sent off to Genl Schuyler, You had therefore better set your people at Work to make up. The detatchment of Colo. Bigelow’s Regt that is coming on is to remain at Peekskill, those that belong to Nixon’s Brigade to follow as soon as they arrive. I am Dear Sir Yr most obt Servt

Go: Washington

